Durham, C.J.
(dissenting) — The majority erroneously concludes that State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980) was decided on state constitutional grounds. Houser was decided solely on federal constitutional grounds and the majority has no other support for the proposition that inventory searches of vehicle trunks require separate state constitutional analysis. Because the warrantless inventory search of White’s car was permissible under the Fourth Amendment, the seized evidence should be admissible at trial. I, therefore, dissent.
I
The majority holds that the inventory search of White’s car trunk was impermissible under article I, section 7 of our state constitution based on the conclusory assertion that Houser was decided on state constitutional grounds. The starting and ending point of the majority’s analysis on this issue is the following assertion: “The holding in Houser centered on the privacy interests of the individual; accordingly, Houser is an article I, section 7 case.” Majority at 768.
*773Although inartfully stated, the majority appears to suggest that Houser was resolved on the “private affairs” concerns of article I, section 7. Unlike the federal “reasonable expectation of privacy” inquiry, the state constitutional inquiry focuses on whether the State has unreasonably intruded into a person’s “private affairs.” State v. Myrick, 102 Wn.2d 506, 510, 688 P.2d 151 (1984). In other contexts, this court has construed the state constitution to provide broader protection than the federal constitution because of the unique protection of a person’s “private affairs” under article I, section 7. E.g., State v. Young, 123 Wn.2d 173, 181, 867 P.2d 593 (1994); State v. Boland, 115 Wn.2d 571, 577-78, 800 P.2d 1112 (1990). However, unlike Young, Boland, or any of the other article I, section 7 cases cited by the majority,12 Houser did not depart from federal precedent based on textual differences between the state and federal constitutions. Instead, Houser simply observed in the introduction of the opinion that the Fourth Amendment and article I, section 7 define the scope of permissible warrantless searches. Houser, 95 Wn.2d at 148. Despite this passing reference to the state constitution, the court confined its analysis solely to federal precedent and state Fourth Amendment cases in holding that the inventory search at issue was unreasonable.13 This is not surprising given that the court itself characterized the inventory *774search issue as a “Fourth Amendment question.” Houser, 95 Wn.2d at 156 n.4.
Even though Houser did not cite a single case decided on article I, section 7 grounds, the majority attempts to shoehorn Houser into our article I, section 7 jurisprudence based on the Houser court’s weighing of “privacy interests.” The majority asserts that “[b]y focusing on individual privacy interests, our analysis in Houser necessarily focused on the inquiry required by article I, section 7.” Majority at 767. Yet, the majority has identified nothing unique here. Both the Fourth Amendment and article I, section 7 focus on the State’s intrusion into individual privacy interests. Indeed, the Houser court weighed the individual privacy interest against the State’s interest in protecting the property in the trunk because this was precisely the inquiry required by the court’s reliance on South Dakota v. Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. E. 2d 1000 (1976)—a federal search and seizure case. As Justice Powell observed: “Against these [State] interests must be weighed the citizen’s interest in the privacy of the contents of his automobile.” Opperman, 428 U.S. at 379 (Powell, J., concurring). Consequently, Houser’s choice of language— “privacy interests”—is wholly consonant with the court’s exclusive Fourth Amendment analysis.
The majority, thus, attempts to avoid the application of federal precedent with the following syllogism: (1) we have granted broader state constitutional protection because of the “private affairs” language of article I, section 7; (2) the Houser court focused on individual “privacy interests”; therefore, (3) Houser is an article I, section 7 case. The obvious flaw in this logic is the disjuncture of the predicate assumptions. The conclusion simply does not follow from the underlying premises. The majority is, therefore, without any support for the proposition that we have granted broader state constitutional protection in the context of automobile inventory searches.
II
The Court of Appeals decision below correctly resolved *775that the inventory search of White’s car trunk was permissible under Houser’s Fourth Amendment analysis. The Houser court recognized the long-standing inventory exception to the warrant requirement when such a search is performed in good faith to secure the impounded property from loss and to protect the police against false claims of loss. Houser, 95 Wn.2d at 154. The court observed that the inventory exception is limited to protecting against substantial risks to property. Houser, 95 Wn.2d at 155. Because the court was convinced that property locked in the trunk of an automobile was not at substantial risk, the underlying rationale to perform a warrantless search did not exist. Houser, 95 Wn.2d at 155-56.
In the present case, the Court of Appeals correctly distinguished Houser based on the risk of loss to items in a trunk accessible only by key versus the risk of loss to items in a trunk accessible by merely pushing a button in the passenger compartment of the vehicle.
The risk of theft or unfounded claims becomes substantial when a car’s trunk can be opened from an easily-accessible area of the passenger compartment. Implicit in the justification for warrantless inventory searches of the passenger compartment, including its unlocked glove compartment, is the recognition that these are areas a would-be thief can easily get into. Logically, if a thief can get into the passenger compartment of a vehicle, he or she can get into the trunk just as easily if it can be opened with a release button located in that same passenger compartment. Because it is no great secret that some cars have trunk release levers in the glove compartment or by the driver’s seat, the danger of theft of items left in the trunks of those cars is far greater than is the case if a car trunk can only be opened with a key.
State v. White, 83 Wn. App. 770, 779, 924 P.2d 55 (1996). As the Court of Appeals observed, the foregoing analysis is entirely consistent with Opperman, which focused on the accessibility of the inventoried area. White, 83 Wn. App. at 780 (citing Opperman, 428 U.S. at 376 n.10).
Moreover, this analysis is consistent with subsequent *776Supreme Court precedent. In Colorado v. Bertine, 479 U.S. 367, 107 S. Ct. 738, 93 L. Ed. 2d 739 (1987), the defendant was arrested for driving under the influence of alcohol and his vehicle was impounded. In conducting an inventory search of the vehicle, an officer discovered controlled substances in closed containers he found in a closed backpack. The defendant moved to suppress the evidence, arguing that searching closed containers exceeded the permissible scope of a warrantless inventory search under the Fourth Amendment. The Court rejected this challenge, reiterating that inventory searches are reasonable when conducted pursuant to standardized procedures in order to secure property from loss or to protect the police from false claims of loss.
In the present case, as in Opperman and [Illinois it] Lafayette[, 462 U.S. 640, 103 S. Ct. 2605, 77 L. Ed. 2d 65 (1983)], there was no showing that the police, who were following standardized procedures, acted in bad faith or for the sole purpose of investigation. In addition, the governmental interests justifying the inventory searches in Opperman and Lafeyette are nearly the same as those which obtain here. In each case, the police were potentially responsible for the property taken into their custody. By securing the property, the police protected the property from unauthorized interference. Knowledge of the precise nature of the property helped guard against claims of theft, vandalism, or negligence.
Bertine, 479 U.S. at 372-73.
There is nothing in this case to suggest that the Belling-ham police did anything other than search the easily accessible areas of White’s car pursuant to a standardized inventory policy to inventory those items at risk of loss. The seized evidence should, therefore, be admissible.14 I would affirm.

Majority at 768 (citing State v. Myrick, 102 Wn.2d 506, 510, 688 P.2d 151 (1984); State v. Jackson, 102 Wn.2d 432, 439, 688 P.2d 136 (1984); State v. Chrisman, 100 Wn.2d 814, 818, 676 P.2d 419 (1984); State v. Ringer, 100 Wn.2d 686, 690, 674 P.2d 1240 (1983), overruled by State v. Stroud, 106 Wn.2d 144, 150, 720 P.2d 436 (1986); State v. White, 97 Wn.2d 92, 108-09, 640 P.2d 1061 (1982); State v. Simpson, 95 Wn.2d 170, 177-78, 622 P.2d 1199 (1980)).


State v. Houser, 95 Wn.2d 143, 153-56, 622 P.2d 1218 (1980) (citing United States v. Chadwick, 433 U.S. 1, 97 S. Ct. 2476, 53 L. Ed. 2d 538 (1977); South Dakota v. Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976); Cady v. Dombrowski, 413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973); United States v. Bloomfield, 594 F.2d 1200 (8th Cir. 1979); United States v. Edwards, 577 F.2d 883 (5th Cir. 1978); State v. Boster, 217 Kan. 618, 539 P.2d 294 (1975), overruled by State v. Fortune, 236 Kan. 248, 256, 689 P.2d 1196 (1984); State v. Jewell, 338 So. 2d 633 (La. 1976); State v. Gluck, 83 Wn.2d 424, 518 P.2d 703 (1974); State v. Montague, 73 Wn.2d 381, 438 P.2d 571 (1968); State v. Singleton, 9 Wn. App. 327, 511 P.2d 1396 (1973)).


The court need not consider whether the police exceeded the scope of a permissible inventory search by opening White’s unlocked tackle box because White has never raised this issue. RAP 2.5(a), 13.7(b). Moreover, White concedes that under Bertine and Opperman, police may search closed containers discovered during an inventory search. Br. of Resp’t at 21-22.